PER CURIAM.
The plaintiff has appealed from an order which (1) dismissed its complaint and (2) allowed it 20 days from the filing date of the order to file an amended complaint. The appeal must be dismissed upon the authority of Hancock v. Piper, Fla.1966, 186 So.2d 489; Southern Laundry Co. of Marianna v. Home Ins. Co., Fla.App. 1966, 190 So.2d 39; Simon v. Tampa Electric Company, Fla.App.1967, 198 So.2d 379.
We therefore do not determine whether the appellant’s complaint stated a cause of action. It is apparent, however, that the complaint fails to allege more than the barest legal conclusions. In order to obviate a second appeal in this matter, we respectfully refer the parties to the rule set forth in McSwiggan v. Edson, Fla.1966, 186 So. 2d 13, 15.
Appeal dismissed.